Exhibit 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF MARCH31, 2012 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF MARCH31, 2012 TABLE OF CONTENTS Page Statements of consolidated financial position F-1 Statements of consolidated comprehensive loss F-2 Statements of changes in equity F-3-F-4 Consolidated cash flow statements F-5-F-6 Notes to the condensed consolidated financial statements F-7-F-9 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD (Note 1b) December31, March 31, March 31, NIS in thousands In thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits Long-term prepaid expenses 55 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Current maturities of long-term bank loan 82 Accounts payable and accruals: Trade OCS Other Total current liabilities NON-CURRENT LIABILITIES Long-term bank loan, net of current maturities 28 8 Retirement benefit obligations 83 83 22 Derivative liability on account of warrants - Total non-current liabilities COMMITMENTS AND CONTINGENT LIABILITIES Total liabilities EQUITY Ordinary shares Share premium Capital reserve Accumulated deficit ) ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. F - 1 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD (Note 1b) Three months ended March31, Three months ended March 31, NIS in thousands In thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) ) ) SALES AND MARKETING EXPENSES ) ) ) GENERAL AND ADMINISTRATIVE EXPENSES ) ) ) OPERATING LOSS ) ) ) NON-OPERATING INCOME, NET - FINANCIAL INCOME FINANCIAL EXPENSES ) ) ) NET LOSS AND COMPREHENSIVE LOSS ) ) ) NIS USD LOSS PER ORDINARY SHARE - BASIC AND DILUTED ) ) ) The accompanying notes are an integral part of these condensed financial statements. F - 2 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2011 ) CHANGES FOR THREE MONTHS ENDING MARCH 31, 2011: Share based compensation - Employee stock options exercised - - ) - 1 Employee stock options expired - - 31 ) - - Comprehensive loss for the period - ) ) BALANCE AT MARCH 31,2011 ) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2012 ) CHANGES FOR THREE MONTHS ENDING MARCH 31, 2012: - Issuance of share capital , net - - - Share based compensation - Employee stock options exercised - - 42 ) - - Comprehensive loss for the period - ) ) BALANCE AT MARCH 31,2012 - ) The accompanying notes are an integral part of these condensed financial statements. F - 3 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total Convenience translation into USD in thousands (Note 1b) BALANCE AT JANUARY 1, 2012 - ) CHANGES FOR THREE MONTHS ENDING MARCH 31, 2012: Issuance of share capital , net - - - Share based compensation - Employee stock options exercised - - 11 ) - - Comprehensive loss for the period - ) ) BALANCE AT MARCH 31,2012 - ) The accompanying notes are an integral part of these condensed financial statements. F - 4 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Three months ended March31, Three months ended March 31, NIS in thousands In thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) Net cash used in operating activities ) ) ) CASH FLOWS - INVESTING ACTIVITIES Investments in short-term deposits ) ) ) Maturities of short-term deposits Investments in restricted deposits ) - - Purchase of property and equipment ) ) ) Purchase of intangible assets ) ) (4 ) Net cash provided by (used in) investing activities ) CASH FLOWS - FINANCING ACTIVITIES Repayments of bank loan ) ) ) Issuance of share capital and warrants, net of issuance expenses - Proceeds from exercise of employee stock options 1 * * Net cash provided by (used in) financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD EXCHANGE DIFFERENCES ON CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS - END OF PERIOD * Represents an amount less than 1,000. The accompanying notes are an integral part of the financial statements. F - 5 BioLineRx Ltd. APPENDIX TO CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Three months ended March31, Three months ended March 31, NIS in thousands In thousands Adjustments required to reflect net cash used in operating activities: Income and expenses not involving cash flows: Depreciation and amortization Long-term prepaid expenses ) (1 ) - Exchange differences on cash and cash equivalents Interest and exchange differences on short-term deposits Interest and linkage on bank loan (4
